                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,
    Plaintiff,

       v.                                           CIVIL ACTION N0.19-CV-2292

U.S. POSTAL SERVICE, et al,                                                            FILED
      Defendants.                                                                      JUN    3 2019
                                                                                     KATE BARKMAN. Clerk
                                            ORDER                                  By           Dep. Clerk

       AND NOW,     thl13 /Sr;;of June, 2019, upon consideration of Plaintiff Stanley E.
Komafel's Motion to Proceed In Forma Pauperis (ECF No. 1) and prose Complaint (ECF No.

2), it is ORDERED that:

       1.     Leave to proceed informa pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) as frivolous and malicious for the reasons stated in the accomp

Memorandum.

       4.     The Clerk of Court is DIRECTED to mark t ·
